Citation Nr: 0941541	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-31 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
gunshot wound above the left knee, to include knee 
involvement, fractured femur and superficial scar, left lower 
extremity above the knee (Muscle Group VIII).

2.  Entitlement to service connection for degenerative 
changes of the back, claimed as a back condition, to include 
as secondary to service-connected gunshot wound above the 
left knee, to include knee involvement, fractured femur and 
superficial scar, left lower extremity above the knee (Muscle 
Group VIII).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 through 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2006 Notice of Disagreement, the Veteran 
contended that current disorders in his back and right leg 
were caused by limping and favoring of his service-connected 
left leg for "all these years."

In the August 2006 VA examination report, the examiner 
provided diagnoses of degenerative joint disease of the 
lumbar spine with radiculopathy giving rise to right lower 
extremity pain, as well as a peripheral neuropathy with the 
major contribution likely from a Vitamin B-12 deficiency and 
lesser contribution from diabetes mellitus.  Regarding the 
diagnosed right leg radiculopathy, the examiner concluded it 
was less likely than not secondary to the Veteran's service-
connected left knee gunshot wound, and instead was caused by 
the Veteran's lumbar spine degenerative disk disease.  With 
regard to the Veteran's degenerative disk disease of the 
lumbar spine, the examiner concluded that it was less likely 
than not secondary to the Veteran's service-connected gunshot 
wound.  As his rationale for this conclusion, the examiner 
simply observed that the evidence did not reflect either an 
in-service spine injury or that the Veteran's service-
connected gunshot wound led to his low back condition.

In a September 2006 letter, the Veteran's private physician, 
Dr. Sidney T. Griffin, reported that he has treated the 
Veteran since 1978 and expresses an opinion that the 
Veteran's service-connected left leg disability has caused 
the Veteran to walk in such a way as to put strain upon his 
low back and right leg.  The private physician further opined 
that as a result of this strain, the Veteran has developed 
degenerative arthritic changes in his lumbar spine and right 
hip, and is currently experiencing great difficulty and pain 
with his lumbar spine and both legs.

The Board notes that the August 2006 VA examination report 
acknowledges that the Veteran was required to use a walker to 
ambulate due to an unbalanced gait.  In discussing the 
Veteran's unbalanced gait, the examination report simply 
states that the Veteran's gait imbalance is likely due to the 
Veteran's peripheral neuropathy.  The examiner did not, 
however, provide an opinion as to whether the Veteran's 
service-connected left leg disability was productive of an 
altered gait, and whether this altered gait caused the 
Veteran's lumbar spine degenerative disk disease.

Under the circumstances, efforts should be made to obtain the 
Veteran's complete treatment records from 1978 to date.  The 
Veteran should also be scheduled for a new VA examination, 
and the examiner should be requested to provide an opinion as 
to whether the Veteran's diagnosed degenerative disk disease 
and right leg radiculopathy are related to an altered gait 
caused by the Veteran's service-connected gunshot wound above 
the left knee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran of the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 
21-4142 release and be requested to 
provide full name and address information 
for any additional private or VA 
treatment providers who have rendered 
treatment to the Veteran, including the 
full and current address information for 
Dr. Sidney T. Griffin.  The Veteran 
should also be requested to provide his 
signature on each release.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested, including the Veteran's 
records from Dr. Griffin for any and all 
treatment received since 1978.  All 
records obtained pursuant to this request 
must be included in the claims file.  If 
the search for any such records has 
negative results, documentation to that 
effect should also be included in the 
claims file.


3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiology of 
his lumbar spine degenerative disk 
disease and right leg radiculopathy, as 
previously diagnosed at his prior August 
2006 VA examination.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on the review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer opinions 
as to whether the Veteran's service-
connected left leg disorder was 
productive of altered gait, and if so, 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed lumbar 
spine degenerative disk disease and right 
leg radiculopathy are etiologically 
related to an altered gait caused by the 
Veteran's disabilities arising out of his 
service-connected left knee shrapnel 
wound. 

The examiner must provide a complete 
and thorough rationale for the opinions 
expressed, with references to all 
relevant military treatment records, 
lay statements, and post-service 
private treatment records (including 
the September 2006 private opinion of 
Dr. Griffin), as "[i]t is the 
factually accurate, fully articulated, 
sound reasoning for the conclusion, not 
the mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The examiner's findings, 
opinions, and conclusions must be 
expressed in a typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
degenerative disk disease of the lumbar 
spine and service connection for a 
right leg radiculopathy should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

